Citation Nr: 1211109	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for epididymitis, to include as secondary to gonorrhea.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO located in St. Louis, Missouri.  A transcript of the proceeding has been associated with the claims file, and this matter is ready for further review.

In January 2009, the Board remanded these matters for further development.

In August 2009, the Board acknowledges that the Court of Appeals for Veterans Claims (Court) issued an order based on a joint motion for partial remand by the parties that vacated and remanded that part of the Board's January 2009 decision that denied a separate claim for service connection for a back disability (which was subsequently remanded by way of an October 2009 Board decision, and later denied by way of a May 2010 Board decision).  With regard to the two claims addressed herein for service connection for epididymitis and tinnitus, however, as acknowledged by the parties in their August 2009 joint motion for partial remand, the Court lacked jurisdiction with regard to these issues because they had been remanded by the Board at the time.

Subsequently, in May 2010, the Board again remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Recently, in October 2011, the Veteran requested a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2011).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).

As noted above, the Veteran has already testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2008.  Since the September 2008 Board hearing, this matter was remanded by the Board in January 2009 and May 2010, and new evidence including but not limited to March 2009 VA examination reports (genitourinary and audiological), May 2009 VA medical opinions (genitourinary and audiological), an October 2011 VA genitourinary medical opinion, a November 2011 VA audiological opinion, and VA treatment records dated through November 2011 have been added to the record.  In light of the above, the Board finds that good cause for a new hearing is shown, and the Veteran's request for another Board hearing is granted.  

In the event that his new hearing is held before a different Veterans Law Judge, the Veteran is hereby apprised of the fact that, pursuant to 38 C.F.R. § 20.707 (2011), the undersigned shall participate in the final determination of the claim based on having conducted the September 2008 hearing (in a panel decision).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the St. Louis, Missouri RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


